 In the MatterOfHANSELL-ELCOCKCOMPANYandUNITED STEEL-WORKERS OF AMERICA,LOCAL 2909, C. I.O.Case No. R-4940.-Decided March 00, 1943.Jurisdiction:castings manufacturing industry.Investigationand Certificationof Representatives:existence of question: fail-ure to answer union's request for recognition ; contract with two months torun, no bar ; election necessary.Unit Appropriatefor CollectiveBargaining:all foundry employees of the com-pany, excluding office and clerical employees, pattern makers, pattern makers'apprentices, foremen, department clerks, 'janitors,watchmen, and guards;stipulation as to.JMr. Leon A. Rosell,for the Board.Mr. L. C. Bajork,of Chicago, Ill, for the Company.Mr. Ralph L. Helstein,of Chicago, Ill., for the U. S. A.Mr. Chester A. SampleandMr. William Lorenz,of Chicago, Ill.,for the Molders.Mr. G. Halls'trom,of Chicago, .I11., for the Pattern Makers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpoii petition duly filed, by United Steelworkers of America,Local 2909, C. I. 0., herein called the U. S. A., alleging that a ques-tioii affecting commerce had arisen concerning the representation ofemployees of Hansell-Elcock Company,' Chicago, Illinois, herein,called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Charles E. Per-sons, Trial Examiner.Said hearing was held at Chicago, Illinois,on February 26, 1942.At the commencement of the hearing, theTrialExaminer granted motions of International Molders andFoundryWorkersUnion 'of North America, herein-called theMolders and Pattern Makers League of North America, ChicagoAssociation, herein called the Patterns Makers, to intervene.'The'The Pattern Makers intervened because it is a party to a contract with the Company.However, said contract does not cover any of the employees involvedherein.48 N. L. R. B., No. 47.350 HAN'S'ELL-ELCOCK COMPANY351Company, the U. S. A., the Molders, and the Pattern Makers ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence,bearing' on the issues.At the close of the hearing counsel for the,Company moved to dismiss the petition.The Trial Examiner re-served ruling.The motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.On March 6 and 8, 1943, the U. S. A. and the Company filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHansell-Elcock Company is an Illinois corporation with its princi-pal place of business at Chicago, Illinois, where it is engaged in themanufacture of grey iron castings.During 1942 the Company pur-chased raw materials from points, outside the State of Illinois valued,at about $137,000. 'During the same period the Company shippedproducts valued in excess of $1,638,000 to points outside the State ofIllinois.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.We arehere concerned solely with the Company's plant at Chicago, known asthe Grey Iron Foundry plant.H. THE ORGANIZATIONS INVOLVED'United Steelworkers of America, Local2909, is alabor organiza-tion affiliated with the Congress' of Industrial Organizations, admit-ting to membership employees of the Company.InternationalMolders and Foundry Workers Union of NorthAmerica is a labor organization affiliated with the American Feder-ation of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 1, 1942, the Company and the Moldersentered into anexclusive contract.The contract was for a term of 1 year andprovided that it should be renewed thereafter from year to yearunless30 days' notice was given by either party thereto prior to anyannual expiration date.On January 18, 1943, the U. S. A. requestedthe Company to recognize it as exclusive representative of the Com-pany's employees.The Company did not reply to this request. 352DECISIONS OF -NATIONAL LABOR RELATIONS BOARDSince the contract between the Molders `and the Companyexpiresby its terms within the next 2 months, we find that it does not con-stitute a bar to a determination of representatives at this time.How=ever, any certification of representatives which we mayissue as aresult of the election shall be for the purposes of designating repre-sentatives to negotiate a new contract to succeed the contract now ineffect.2A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the U. S. A. represents a substan-tial number of employees in the unit hereinafter found to be appro-priate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allfoundry employees of the Company, at its Grey Iron Foundry plant,excluding office and clerical employees, pattern makers, patternmakers' apprentices, foremen, department clerks, janitors, watchmen,and guards, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the'power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor2 SeeMatter of Chrysler Motor Parts CorporationandInternational Union, United Auto-mobile, Aircraft and Agiicultaeat Implement Workers of America,affiliated with the Con-gress of Industrial Organizations,38 N. L R B 13793 The Regional Director reported that the U S. A presented 166 membership applicationcards bearing apparently genuine signatures of persons whose names were alleged to appearon the Company's pay roll of January 8, 1943There ale approximately 350 employees inthe appropriate unit.No check of cards against a pay roll was made, since the Com-pant did not submit a pay roll.The Molders relies on its contract as evidence of its rep-resentation among employees of the Company4This is substantially the same unit as provided for in the contract between the Moldersand the Company alluded to above. 73A1NS'ELL-ELCOCK COMPANY353Relations Board Rules and Regulations-Series 2, as amended, it ishereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hansell-ElcockCompany, Chicago, Illinois, 'an election,by secret ballot shall be con-ducted as early as possible,'but not later thannthirty,.(30) days fromthe date of, this Direction, under the direction and supervision of theas agent for the National Labor Relations Board, and subject toArticle III, Section.10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the-date of this Direction, including , any such employees who did notwork during said pay-roll period because they were ill or on vacation,or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether they desire to be represented by InternationalMolders and Foundry Workers Union of North America, affiliatedwith the American Federation of Labor, or by United Steelworkersof America, Local 2909, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byneither.MR. JOHN M. HousTON took no part in the consideration of theabove Decision and Direction of Election.